U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52850 AFH HOLDING IV, INC. (Name of Small Business Issuer in its charter) Delaware 26-1365023 (Stateorotherjurisdictionof (I.R.S.employer incorporationorformation) identificationnumber) 9595 Wilshire Blvd.
